UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
RYENEIL BOOKER,

                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                   17-CV-5426 (PKC) (SMG)

SOHO STUDIO CORP., d/b/a TILEBAR,

                                Defendant.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Plaintiff Ryeneil Booker brings this action alleging claims for disability discrimination and

failure to accommodate under the American with Disabilities Act, as amended in 2008 (“ADA”);

the New York State Humans Rights Law (“NYSHRL”), New York Executive Law §§ 292 et seq.;

and the New York City Human Rights Law (“NYCHRL”), New York City Administrative Code

§§ 8–107 et seq. 1 Before the Court is the motion of Defendant Soho Studio Corporation for

summary judgment pursuant to Federal Rule of Civil Procedure 56. For the reasons stated below,

the Court grants that motion, finding that Defendant is entitled to judgment as a matter of law on

Plaintiff’s ADA claims and declining to exercise supplemental jurisdiction over Plaintiff’s state

and municipal law claims.




        1
        The Court notes that Plaintiff included a retaliation claim under the Family Medical Leave
Act (“FMLA”) in his Complaint, but Plaintiff has withdrawn that claim in his brief responding to
Defendant’s summary judgment motion. (See Defendant’s Brief (“Def.’s Br.”), Dkt. 31, at 1.)

                                                           1
                                         BACKGROUND

I.     Facts 2

       Plaintiff began working for Defendant in October 2014 as a warehouse packer. (Plaintiff’s

56.1 Statement (“Pl.’s 56.1”), Dkt. 32, ¶ 2.) Defendant contends that “[t]he job of warehouse

packer requires lifting, moving[,] and leveling of heavy loads of tiles throughout the day.”

(Defendant’s Corrected 56.1 Statement (“Def.’s Corr. 56.1”), Dkt. 27-2, ¶ 3.) Plaintiff asserts that,

while the position involves heavy lifting, when Plaintiff worked for Defendant, “it also involved

packing tiles and cleaning them to make sure that they were not moldy[,] . . . lift[ing] the tiles from

a track and plac[ing] them in boxes, which were roughly on the same level[, and] [o]nce the box

was packed, . . . put[ting] the box on the track to be sent to the front for shipping.” (Pl.’s 56.1,

Dkt. 32, ¶ 3 (internal citations to the record omitted).) Plaintiff claims that, as part of his job, he

would also “go [to] the front to get shredded cardboard or other materials to protect the tiles in the

box . . . [and] occasionally, level stacks of tiles.” (Id. (internal citations to the record omitted).)

Both parties agree that “[i]t was typical for a warehouse packer to be required to lift up to 75

pounds as part of his primary responsibility” and that Plaintiff had “never held any other position

at Soho other than warehouse packer.” (Id. ¶¶ 4–5.)



       2
         Unless otherwise noted, a standalone citation to a party’s 56.1 statement denotes that this
Court has deemed the underlying factual allegation undisputed. Any citation to a party’s 56.1
statement incorporates by reference the documents cited therein. Where relevant, however, the
Court may cite directly to the underlying document. The Court has deemed facts averred in a
party’s 56.1 statement to which the opposing party cites no admissible evidence in rebuttal as
undisputed. See Lumbermens Mut. Cas. Co. v. Dinow, No. 06-CV-3881 (TCP), 2012 WL
4498827, at *2 n.2 (E.D.N.Y. Sept. 12, 2012) (“Eastern District Local Rule 56.1 requires . . . that
disputed facts be specifically controverted by admissible evidence. Mere denial of an opposing
party’s statement or denial by general reference to an exhibit or affidavit does not specifically
controvert anything.” (emphasis in original)). Additionally, to the extent a party’s 56.1 statement
“improperly interjects arguments and/or immaterial facts in response to facts asserted by [the
opposing party] without specifically controverting those facts,” the Court has disregarded those
statements. Risco v. McHugh, 868 F. Supp. 2d 75, 86 n.2 (S.D.N.Y. 2012).
                                                  2
       “On or about December 11, 2015, Plaintiff informed Defendant that he was involved in a

car accident and could not come to work due to his injuries,” and “[o]n or about December 21,

2015, Plaintiff met with [Defendant’s] human resources personnel, and requested medical leave

due to his injuries.” 3 (Id. ¶¶ 6–7.) Defendant granted Plaintiff FMLA leave beginning December

11, 2015, which expired March 4, 2016. (Id. ¶¶ 8–10.) At the time that his FMLA leave expired,

Plaintiff was only able to lift about 5-15 pounds, and two months after his leave had expired, he

could not lift more than 25-30 pounds. (Id. ¶¶ 12–13; Plaintiff’s Statement of Additional Facts

(“Pl.’s Add’l Facts”), Dkt. 32, ¶ 15 (“[Plaintiff] informed [his supervisor] that he was not

physically ready to return in March [2016], when his [FMLA] leave ended”).) During Plaintiff’s

FMLA leave, neither he, nor his doctors, knew when he would be able to return to work. (Pl.’s

56.1, Dkt. 32, ¶¶ 15–17.) Plaintiff was only able to return to work on May 17, 2016, over two

months after his FMLA leave had expired. (Id. ¶¶ 18–19.) Plaintiff informed Defendant as to the

progress of his recovery by bringing medical notes about every four weeks to his supervisor and

to an HR representative at the company. (Pl.’s Add’l Facts, Dkt. 32, ¶¶ 11–14.)

       The parties dispute whether Plaintiff requested additional leave as an accommodation for

his disabilities. (Compare Pl.’s 56.1, Dkt. 32, ¶ 14, with Def.’s Corr. 56.1, Dkt. 27-2, ¶ 14 (“During

his FMLA leave, Plaintiff never requested to be assigned to any other position [as] an

accommodation for his disability.”).) Although Plaintiff’s supervisor testified at his deposition


       3
          Neither party’s 56.1 statement includes a description of Plaintiff’s injuries or recovery.
However, from the briefing, and from all parties’ statements on the record at the motion hearing,
it seems that Plaintiff’s disability is undisputed. The Court notes that the Complaint states that as
a result of a December 11, 2015 car accident Plaintiff was “diagnosed with a sprained right
shoulder, a continuing (not temporary) condition which would require surgery. [This injury]
substantially limits one or more of [Plaintiff]’s major life activities, including, but not limited to,
lifting. In addition, [Plaintiff]’s sprained right shoulder also substantially limits the operation of,
at a minimum, the major bodily function of musculoskeletal functioning.” (Complaint (“Compl.”),
Dkt. 1, ¶¶ 13–14.)

                                                  3
that Plaintiff did request “additional leave beyond his FMLA leave” (Pl.’s Add’l Facts, Dkt. 32,

¶¶ 15–17), Defendants contend that this request was not one for an accommodation as defined

under the ADA (id. (Plaintiff’s supervisor testifying that, “despite being [Plaintiff]’s supervisor,

he knew little about [Plaintiff’s] leave, other than when it started and the fact that [Plaintiff] wanted

to return to work”)). Although the parties disagree about whether Plaintiff sought reassignment to

a different position while on FMLA leave, they do agree that “Plaintiff was not qualified for any

back-office positions as he did not have [the] requisite qualifications. Plaintiff’s last grade of

schooling was twelfth grade and he did not graduate from high school.” (Pl.’s 56.1, Dkt. 32, ¶ 21.)

Plaintiff asserts that he “had worked in the sample room, for a few hours, before his car accident,”

and that this was work he was physically able to do by March 2016. (Pl.’s Add’l Facts, Dkt. 32,

¶¶ 24–26.) That work was also indirectly supervised by Plaintiff’s then-supervisor. (Id. ¶ 27.)

According to Plaintiff’s supervisor, “there were some ‘light-duty tasks in the warehouse’ and that,

within the company, there were ‘things that maybe had less heavy lifting in them.’” (Id. ¶ 31.)

Plaintiff’s supervisor did not discuss with him what his physical capabilities were following his

FMLA leave. (Id. ¶ 32.) There is no dispute that on May 17, 2016, when Plaintiff “was deemed

to have resigned his position[,] . . . there were no open warehouse positions,” and that Plaintiff

would have to re-apply “as a new employee if a new position opened.” (Pl.’s 56.1, Dkt. 32, ¶ 20.)

On May 17, 2016, Plaintiff unsuccessfully tried to return to work by meeting with a company

employee. (Pl.’s Add’l Facts, Dkt. 32, ¶ 18.)

II.     Procedural History

        Plaintiff filed the Complaint in this matter on September 15, 2017. (See Compl., Dkt. 1.)

Defendant moved for summary judgment on April 17, 2019. (Defendant’s Notice of Motion, Dkt.




                                                   4
27.) The Court held oral argument on that motion on November 26, 2019. (November 26, 2019

Docket Order.)

                                      LEGAL STANDARD

        Summary judgment is appropriate where the submissions of the parties, taken together,

“show[] that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251–52 (1986) (noting that summary judgment inquiry is “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law” (citation omitted)). A dispute of fact is “genuine” if “the [record]

evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson,

477 U.S. at 248.

        The initial burden of “establishing the absence of any genuine issue of material fact” rests

with the moving party. Zalaski v. City of Bridgeport Police Dep’t, 613 F.3d 336, 340 (2d Cir.

2010) (citation omitted). Once this burden is met, however, the burden shifts to the nonmoving

party to put forward some evidence establishing the existence of a question of fact that must be

resolved at trial.   Spinelli v. City of New York, 579 F.3d 160, 166–67 (2d Cir. 2009); see also

Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). A mere “scintilla of evidence” in support

of the nonmoving party is insufficient; “there must be evidence on which the jury could reasonably

find for the [non-movant].” Hayut v. State Univ. of N.Y., 352 F.3d 733, 743 (2d Cir. 2003)

(alteration in original) (internal quotation marks and citation omitted). In other words, “[t]he

nonmoving party must come forward with specific facts showing that there is a genuine issue for

trial.” Caldarola v. Calabrese, 298 F.3d 156, 160 (2d Cir. 2002) (internal quotation marks,

emphasis, and citation omitted). In determining whether a genuine issue of fact exists, the court



                                                 5
must resolve all ambiguities and draw all reasonable inferences against the moving party. Major

League Baseball Props., Inc. v. Salvino, Inc., 542 F.3d 290, 309 (2d Cir. 2008). The Court also

construes any disputed facts in the light most favorable to the nonmoving party. See Adickes v.

S.H. Kress & Co., 398 U.S. 144, 157–59 (1970). However, “the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported motion for

summary judgment.” Anderson, 477 U.S. at 247–48 (emphasis omitted).

       “[T]he Second Circuit has explicitly cautioned district courts to use extra care when

deciding whether to grant summary judgment [in employment discrimination cases] because the

ultimate issue to be resolved in such cases is the employer’s intent, an issue not particularly suited

to summary adjudication.” Thompson v. Kaufman’s Bakery, Inc., No. 03-CV-340 (WMS), 2005

WL 643433, at *3 (W.D.N.Y. Mar. 16, 2005) (internal quotation marks and citation omitted); see

also Schiano v. Quality Payroll Sys., Inc., 445 F.3d 597, 603 (2d Cir. 2006) (noting that “direct

evidence of discriminatory intent is rare and such intent often must be inferred from circumstantial

evidence found in affidavits and depositions” (internal citation omitted)). Nevertheless, the

“summary judgment rule would be rendered sterile . . . if the mere incantation of intent or state of

mind would operate as a talisman to defeat an otherwise valid motion.” Meiri v. Dacon, 759 F.2d

989, 998 (2d Cir. 1985); see also Abdu-Brisson v. Delta Air Lines, Inc., 239 F.3d 456, 466 (2d Cir.

2001) (“It is now beyond cavil that summary judgment may be appropriate even in the fact-

intensive context of discrimination cases.”); Marmulszteyn v. Napolitano, No. 08-CV-4094 (DLI)

(LB), 2012 WL 3645776, at *5 (E.D.N.Y. Aug. 22, 2012) (“Although ‘[t]he Second Circuit has

stated that district courts should be particularly cautious about granting summary judgment to an

employer in a discrimination case when the employer’s intent is in question,’ summary judgment

in such a case may still be warranted if the plaintiff relies ‘on conclusory allegations of



                                                  6
discrimination and the employer provides a legitimate rationale for its conduct.” (quoting Figueroa

v. N.Y. Health & Hosps. Corp., 500 F. Supp. 2d 224, 227–28 (S.D.N.Y. 2007))). “When no rational

jury could find in favor of the nonmoving party because the evidence to support its case is so slight,

there is no genuine issue of material fact and a grant of summary judgment is proper.” Gallo v.

Prudential Residential Servs., Ltd., 22 F.3d 1219, 1224 (2d Cir. 1994) (citation omitted).

                                          DISCUSSION

       Title I of the ADA provides that “[n]o covered entity shall discriminate against a qualified

individual on the basis of disability in regard to job application procedures, the hiring,

advancement, or discharge of employees, employee compensation, job training, and other terms,

conditions, and privileges of employment.” 42 U.S.C. § 12112(a). “In discrimination claims

based both on adverse employment actions and on failures to accommodate, the plaintiff bears the

burdens of both production and persuasion as to the existence of some accommodation that would

allow him to perform the essential functions of his employment.” McMillan v. City of New York,

711 F.3d 120, 126 (2d Cir. 2013) (internal quotation marks, citation, and alteration omitted).

       The elements of a claim under the ADA are that: (1) the employer is subject to the
       ADA; (2) the plaintiff is disabled within the meaning of the ADA or perceived to
       be so by her employer; (3) [he] was otherwise qualified to perform the essential
       functions of the job with or without reasonable accommodation; (4) [he] suffered
       an adverse employment action; and (5) the adverse action was imposed because of
       [his] disability. Under the last element, a plaintiff must show that the adverse
       employment action took place under circumstances giving rise to an inference of
       discrimination.

Davis v. N.Y.C. Dep’t of Educ., 804 F.3d 231, 234–35 (2d Cir. 2015) (internal quotation marks and

citations omitted).

       Claims alleging discrimination under the ADA are subject to the burden-shifting
       analysis established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
       Under that framework, once a plaintiff produces minimal evidentiary support for
       the claim of discriminatory motivation, the burden of production shifts to the
       employer to articulate a non-discriminatory reason for the adverse employment

                                                  7
       action. But once the employer has set forth its non-discriminatory justification, the
       plaintiff must then produce evidence capable of carrying the burden of persuasion
       that the employer’s action was at least in part motivated by discrimination.

Davis, 804 F.3d at 235 (internal citation omitted). “The purpose of this burden-shifting is to

discourage dismissal of employment discrimination claims without an employer having to set forth

a legitimate reason for the adverse action. Accordingly, a plaintiff’s burden to establish an initial

prima facie case is, by design, ‘minimal and de minimis.’” Kelleher v. Fred A. Cook, Inc., 939

F.3d 465, 468 (2d Cir. 2019) (internal quotation marks and citation omitted).

I.     ADA Discrimination Claim

       A.      Qualified Individual

       The Court finds that Plaintiff’s disability discrimination claim fails because he is not a

“qualified individual” under the ADA. The ADA bars discrimination in employment against “a

qualified individual on the basis of disability.” 42 U.S.C. § 12112(a). A “qualified individual” is

defined as one who, “with or without reasonable accommodation, can perform the essential

functions of the employment position that such individual holds or desires.” 42 U.S.C. § 12111(8).

       In other words, employers may not discriminate against people with disabilities that
       do not prevent job performance, but when a disability renders a person unable to
       perform the essential functions of the job, that disability renders him or her
       unqualified. Accordingly, one of the elements of a claim under the ADA is that an
       employee was “qualified to perform the essential functions of his job, with or
       without reasonable accommodation.”

Stevens v. Rite Aid Corp., 851 F.3d 224, 229 (2d Cir. 2017) (quoting Sista v. CDC Ixis N. Am.,

Inc., 445 F.3d 161, 169 (2d Cir. 2006)). “Although a court will give considerable deference to an

employer’s determination as to what functions are essential, there are a number of relevant factors

that may influence a court’s ultimate conclusion as to a position’s essential functions.” McMillan,

711 F.3d at 126 (citing Stone v. City of Mount Vernon, 118 F.3d 92, 97 (2d Cir. 1997)). These

factors include the employer’s judgment, written job descriptions, the amount of time spent on the

                                                 8
job performing the function, the mention of the function in a collective bargaining agreement, the

work experience of past employees in the position, and the work experience of current employees

in similar positions. Stone, 118 F.3d at 97 (citing 29 C.F.R. § 1630.2(n)(3)).

       Usually, no one listed factor will be dispositive. A court must avoid deciding cases
       based on unthinking reliance on intuition about the methods by which jobs are to
       be performed. Instead, a court must conduct a fact-specific inquiry into both the
       employer’s description of a job and how the job is actually performed in practice.

McMillan, 711 F.3d at 126 (internal quotation marks and citations omitted). Moreover, “[a]

reasonable accommodation can never involve the elimination of an essential function of a job.”

Shannon v. N.Y.C. Transit Auth., 332 F.3d 95, 100 (2d Cir. 2003) (citation omitted).

       Here, it is undisputed that “[i]t was typical for a warehouse packer to be required to lift up

to 75 pounds as part of his primary responsibility” (Pl.’s 56.1, Dkt. 32, ¶ 4), which the Court finds

was an essential function of Plaintiff’s job, accord Shannon, 332 F.3d at 100. It is also undisputed

that when his FMLA leave expired, Plaintiff was only able to lift about 5-15 pounds, and that two

months after his leave expired, he still could not lift more than 25-30 pounds. (Pl.’s 56.1, Dkt. 32,

¶¶ 12–13.)   Furthermore, as discussed infra, there is nothing in the record suggesting an

accommodation that would have enabled Plaintiff to perform this primary responsibility of his job

as a warehouse packer.

       Accordingly, the Court finds that, because it is undisputed that, at the point Plaintiff was

terminated, he was unable to perform an essential function of his job as a warehouse packer, with

or without a reasonable accommodation (id.), he was not a “qualified individual” under the ADA.




                                                 9
       B.      Plaintiff’s Proposed Accommodations Are Not Viable Under the ADA.

       Plaintiff’s claims under the ADA also fail because his proposed accommodations—an

indefinite leave or a modified full-time reassignment to the Sample Room—are not viable under

the ADA. A “[r]easonable accommodation may include: (1) [m]aking facilities used by employees

readily accessible to and usable by handicapped persons, and (2) job restructuring, part-time or

modified work schedules, acquisition or modification of equipment or devices, the provision of

readers or interpreters, and other similar actions.” 45 C.F.R. § 84.12(b).

               1.      Indefinite Leave

       While temporary leave, for a specified period of time, with clear prospects for recovery,

could be a reasonable accommodation, 4 see Graves v. Finch Pruyn & Co., No. 03-CV-266 (GLS)

(RFT), 2009 WL 819380, *4–5 (N.D.N.Y. Mar. 27, 2009), aff’d, 353 F. App’x 558 (2d Cir. 2009)

(summary order), an indefinite leave of absence is not, Stamey v. NYP Holdings, Inc., 358 F. Supp.

2d 317, 324 (S.D.N.Y. 2005) (“The ADA does not require an employer to grant an employee an

indefinite leave of absence.”); see also Parker v. Columbia Pictures Indus., 204 F.3d 326, 338 (2d

Cir. 2000) (“The duty to make reasonable accommodations does not, of course, require an

employer to hold an injured employee’s position open indefinitely while the employee attempts to

recover . . . .”); Hall v. Verizon N.Y., Inc., No. 13-CV-5518 (NRB), 2017 WL 3605503, at *5–6

(S.D.N.Y. July 26, 2017) (finding that a leave was not a reasonable accommodation for an injured

employee when the employer repeatedly asked for documentation that the employee would resume


       4
         The FMLA allows eligible employees to take up to twelve weeks per year of unpaid leave
because of a serious health condition that makes the employee unable to work. 29 U.S.C.
§ 2612(a)(1)(D); see also Sista, 445 F.3d at 174. The statute further provides that at the end of an
employee’s leave, he has the right to return to the position held before taking leave or its
equivalent. 29 U.S.C. § 2614(a)(1). There is no dispute that Plaintiff was permitted to utilize the
twelve weeks of FMLA leave, and also that he was unable to lift more than 15 pounds at the end
of the twelve-week FMLA leave period. (Pl.’s 56.1, Dkt. 32, ¶¶ 12–13.)

                                                10
an essential function of her job on a date certain).

       In support of his contention that he was not seeking an accommodation for an indefinite or

unspecified period of time, Plaintiff argues that while

       there was much uncertainty as to when Plaintiff would be able to return to
       work[,] . . . the record is also clear that, as the months progressed, so did
       [P]laintiff’s strength and physical ability. . . . Thus, it is simply incorrect that
       Plaintiff was seeking to be accommodated for an indefinite period of time, as he
       wanted to return to his regular work as soon as he physically could and as soon as
       was medically cleared.

(Pl.’s Br., Dkt. 31, at 13.) At the same time, during his leave, neither he nor his medical team was

able to provide a timeline for his return. (Pl.’s 56.1, Dkt. 32, ¶¶ 15–18.) Thus, the undisputed

record demonstrates that there was no specific time frame for Plaintiff being able to resume his

duties as warehouse packer, nor was there any guarantee that he would be able to do so at any

point in the future. In fact, Defendant did not terminate Plaintiff as soon as his FMLA leave

expired, but waited approximately two months before doing so, at which point Plaintiff’s ability

to lift was still 45 pounds less than what it needed to be. Though Plaintiff was clearly eager to

return to work, wanting to do so does not render a return certain nor the date specific.

       Accordingly, the Court finds that the accommodation that Plaintiff requested was for an

indefinite leave, which is not considered a reasonable accommodation under the ADA.

               2.      Modified Assignment to the Sample Room

       Plaintiff also argues that Defendant failed to accommodate him by assigning him to lighter

work in the Sample Room. This argument similarly fails.

       “[I]t is generally the responsibility of the individual with a disability to inform the employer

that an accommodation is needed.” McElwee v. County of Orange, 700 F.3d 635, 641–42 (2d Cir.

2012). While “reassignment to a vacant position” may qualify as a “reasonable accommodation,”

42 U.S.C. § 12111(9), “the burden of establishing that a vacancy exists [is] on the plaintiff-

                                                  11
employee,” Jackan v. N.Y.S. Dep’t of Labor, 205 F.3d 562, 566 (2d Cir. 2000); see also Lazzari v.

N.Y.C. Dep’t of Parks & Recreation, 751 F. App’x 100, 103 (2d Cir. 2018) (summary order) (“To

the extent [plaintiff] maintains that he sought reassignment to a lighter duty position . . . his failure

to identify an existing vacant position as a suitable replacement defeats his claim.” (citation

omitted)). “Once the plaintiff has demonstrated that there is a ‘plausible accommodation, the costs

of which, facially, do not clearly exceed its benefits,’ the defendant bears the burden of proving

that the requested accommodation is not reasonable.” McElwee, 700 F.3d at 642 (quoting

Borkowski v. Valley Cent. Sch. Dist., 63 F.3d 131, 138 (2d Cir. 1995)). Only then does the burden

shift to the defendant to prove that “the requested accommodation is not reasonable.” Id.

        Here, there is no evidence that Plaintiff ever asked to be reassigned to lighter work or to

work in the Sample Room, or any other reassignment. Nor has Plaintiff demonstrated that there

existed a vacant position in the Sample Room or elsewhere that would have been a “suitable

replacement” during the relevant period of time. Lazzari, 751 F. App’x at 103. Furthermore, even

assuming arguendo, that a position in the Sample Room was available at the time, Plaintiff cannot

demonstrate that he would have been able to perform the essential functions of that job, since it is

undisputed that the work in the Sample Room also required significant heavy lifting. See Nuchman

v. City of New York, 639 F. App’x 48, 49–50 (2d Cir. 2016) (summary order) (“The ADA does not

require the employer to provide every accommodation the disabled employee may request, but

only reasonable accommodations that would permit the disabled employee to perform the

‘essential functions’ of the job.” (quoting McMillan, 711 F.3d at 126–27; Fink v. N.Y.C. Dep’t of

Pers., 53 F.3d 565, 567 (2d Cir. 1995)) (internal quotation marks omitted)); Shannon, 332 F.3d at

100 (“A reasonable accommodation can never involve the elimination of an essential function of

a job.” (citation omitted)); cf. Davis v. N.Y.C. Health & Hosps. Corp., 508 F. App’x 26, 29 (2d



                                                   12
Cir. 2013) (summary order) (finding that proposed accommodation that would excuse nurse from

essential patient care duties, including “lifting a patient” and “pushing a wheelchair or stretcher,”

was not reasonable).

       For these reasons, the Court finds that Plaintiff’s belatedly identified accommodation of

reassignment to a significantly modified position in the Sample Room was never requested, and,

in any event, was not a viable accommodation under the ADA.

       C.      The Interactive Process

       Plaintiff also asserts that Defendant failed to engage in the interactive process as required

under the ADA. Although Defendant partially disputes that assertion, even if Defendant failed to

engage in the interactive process entirely, such failure does not give rise to an ADA discrimination

claim in this case. The Second Circuit has made it clear that

       failure to engage in an interactive process does not form the basis of an ADA claim
       in the absence of evidence that accommodation was possible. Therefore, there is
       no valid independent claim under the ADA for failure to engage in an interactive
       process. . . . [H]owever, . . . an employer’s failure to engage in a good faith
       interactive process can be introduced as evidence tending to show disability
       discrimination, and that the employer has refused to make a reasonable
       accommodation.

Sheng v. M&TBank Corp., 848 F.3d 78, 87 (2d Cir. 2017) (internal quotation marks, alterations,

and citations omitted); see also Stevens, 851 F.3d at 231 (“Where the employee’s disability is

known to the employer, the ADA envisions an interactive process by which employers and

employees work together to assess whether an employee’s disability can be reasonably

accommodated. Nevertheless, an employee may not recover based on his employer’s failure to

engage in an interactive process if he cannot show that a reasonable accommodation existed at the

time of his dismissal.” (internal quotation marks, citations, and alterations omitted)). As discussed

supra, there was no accommodation possible at the time of Plaintiff’s termination, and thus



                                                 13
Plaintiff cannot state an independent claim based on Defendant’s alleged failure to engage in an

interactive process. Furthermore, although the Court may consider this alleged failure to engage

in an interactive process as evidence of disability discrimination, the Court finds that this fact—

which the Court accepts as established for purposes of this Order—does not affect the Court’s

prior reasoning or conclusion that Plaintiff has not shown a prima facie case of disability

discrimination under the ADA.

                                             *   *    *

       For all of the above reasons, the Court finds that Plaintiff cannot establish a prima facie

case of discrimination under the ADA and grants Defendant summary judgment on Plaintiff’s

ADA disability discrimination claim.

II.    ADA Failure to Accommodate Claim

       The Court also grants Defendant summary judgment on Plaintiff’s ADA failure to

accommodate claim. To plead a failure to accommodate claim, under the ADA, a plaintiff must

allege that “(1) plaintiff is a person with a disability under the meaning of the ADA; (2) an

employer covered by the statute had notice of [his] disability; (3) with reasonable accommodation,

plaintiff could perform the essential functions of the job at issue; and (4) the employer has refused

to make such accommodations.” McMillan, 711 F.3d at 125–26. For the same reasons discussed

in the context of Plaintiff’s ADA discrimination claim, the Court finds that at the time of his

termination, Plaintiff could not have performed the essential functions of his job, with or without

a reasonable accommodation, and this claim therefore fails.

III.   State and Municipal Claims

       Having dismissed all of Plaintiff’s federal claims, the Court declines to exercise

supplemental jurisdiction over his remaining state and municipal claims and dismisses them



                                                 14
without prejudice to renew in state court. See Delaney v. Bank of Am. Corp., 766 F.3d 163, 170

(2d Cir. 2014) (“In general, where the federal claims are dismissed before trial, the state claims

should be dismissed as well.” (internal quotation marks and citation omitted)).

                                          CONCLUSION

       For the reasons discussed herein, the Court finds that, with respect to Plaintiff’s ADA

claims, there is no genuine issue of material fact and no rational jury could find in his favor.

Granting summary judgment to Defendant as to these claims is, therefore, proper. See Gallo, 22

F.3d at 1224. Moreover, in light of the Court’s dismissal of all of Plaintiff’s federal claims in this

action, the Court declines to exercise supplemental jurisdiction over Plaintiff’s remaining

NYSHRL and NYCHRL claims, which are dismissed without prejudice to renew in state

court. The Clerk of Court is respectfully directed to enter judgment and close this case.



                                                      SO ORDERED.

                                                      /s/ Pamela K. Chen
                                                      Pamela K. Chen
                                                      United States District Judge
Dated: January 22, 2020
       Brooklyn, New York




                                                 15
